DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
With respect to the amendments to claim 1, Joplin makes obvious that the label application system including a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station.  See Joplin, paragraph 0053, teaching that “The inspect device 126 may verify that containers in a pallet are correctly labeled and in the correct spot on the pallet.  The inspect device 126 may scan the label on one or more than one container 
Additionally, with respect to claims 13 and 17, as noted above, rearrangement of parts is obvious, and it would have obvious to arrange the position of the verification in Joplin in order to verify proper application of the at least one label prior to moving the package out of the labeling station.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers ‘659 (US 2016/0052659 A1) in view of Giordano (US 2014/0104626 A1), Goetz (US 2013/0174960 A1) and Joplin (US 2018/0221244 A1).

As to claim 1, Bowers discloses a labeling system comprising: 
a package locating system for locating a package at a labeling station (see, for example, paragraph 0032, disclosing “A pitch-labeler control computer algorithm may be executed to determine the required shipping item pitch by projecting a required vertical position of the label 
a package identification system (see column 47, disclosing “the imaging system (e.g., 27, FIG. 1)”) having a scanning device configured to scan an identification tag on the package (see paragraph 0047, disclosing “Referring once again to FIG. 4A, the label 143 may be printed in direction 43 from top to bottom.  The data content on the label 143 and the label length 41 may be controlled by a label template stored, for example, in a processor (e.g., one of the processors 29, 35, 50, FIG. 1).  Template data may be accessed from a database that is referenced based on the information read from or decoded from a shipping item identification label 141.  In the current example illustrated in FIG. 4A, the identification label 141 is located on the upward facing side of the shipping item and read or decoded by the imaging system (e.g., 27, FIG. 1) located above the shipping item.  In some aspects, the identification label 141 may be located on the same face as or a different face from the shipping label 143 on the shipping item, where the imaging system can be configured to capture the data from the identification label 141 on any side of the shipping item.”) to identify the package, the package identification system having a package measurement module configured to determine at least one dimension of the package (See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.

See also paragraph 0055, disclosing “In step 730, the shipping item width 42 is retrieved from data storage and/or manually determined and compared to a maximum length label that is to be applied to the shipping item.”); and 
a label application system including a label printer and a label applicator (“the label printer applicator assembly 104-1 in the label application sub-system 100-1”), the label printer printing at least one label for the package based on an identity of the package determined by the scanning device, the label applicator operated to apply the at least one label to the package (see paragraph 0041, disclosing “Each label application assembly is controlled by a control box 130-1, which includes operator controls on a top which are used for setup.  The control box 130-1 can contain the servo and pneumatic controllers, as well as sensor inputs.  Label print data, shipping item height data, and/or label placement information comes from a labeler control computer (see, 35, FIG. 1).  The labeler control computer may also synchronize the operation of each of the double label application subsystems 100-1 and 100-2 to ensure that throughput is maximized and to ensure that the label printer-applicator device does not collide with a shipping item (e.g., 60, 62, 142, etc.).  In reference to FIG. 3A, a labeler control computer may be mounted to the 

Bowers does not disclose that the labeling system is a robotic labeling system.  Bowers ‘659 also discloses that the identification tag on the package to identify the package identifies a shipping location of the package, which can be argued to not read on the term “identify the package”, and thus, Bowers ‘659 does not disclose a package identification system having a scanning device configured to scan an identification tag on the package to identify the package or the label printer printing at least one label for the package based on an identity of the package determined by the scanning device.  Bowers also does not disclose the package identification system having a package orientation module configured to determine an orientation of the package in the labeling station from a plurality of possible orientations based on the scan or labeling based on an orientation input from the package orientation module.  Bowers does not disclose the label application system including a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station.

However, Goetz discloses that it is known for the labeling system to be a robotic labeling system.  Paragraph 0008 discloses that “The labeling apparatus may include at least one robot configured to pick-up labels from the at least one label supply and apply the labels to the plurality of objects as the plurality of objects is advanced, and a controller configured to operate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the labeling system is a robotic labeling system in order to achieve increased flexibility in labeling capabilities as taught by Goetz.

Finally, Giordano discloses a package identification system having a scanning device configured to scan an identification tag on the package to identify the package or the label printer (see paragraph 0072, reciting “printing a promotion on a label and placing the label on a package, and printing a promotion on a blank label placed on a package.” and paragraph 0073, reciting “black and white and/or color laser printer”) printing at least one label for the package based on an identity of the package determined by the scanning device and that the package from a plurality of possible orientations based on the scan or labeling based on an orientation input from the package orientation module.
See especially paragraphs 0065, disclosing that:
[0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a package identification system having a scanning device configured to scan an identification tag on the package to identify the package or the label printer printing at least one label for the package based on an identity of the package determined by the scanning device and that the package identification system having a package orientation module configured to determine an orientation of the package in the labeling station from a plurality of possible orientations based on the scan or labeling based on an orientation input from the package orientation module in order to aid in the proper placement or application of information on each package as taught by Giordano.

Finally, Joplin makes obvious that the label application system including a label verification scanning device configured to scan the at least one label applied to the package to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label application system including a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station as an obvious rearrangement of parts and in order to verify proper application of the at least one label for verification of proper application thereof in Joplin.


As to claim 2, Bowers ‘659 does not disclose that the label verification scanning device is provided at an end of the label applicator to scan the at least one label immediately after being applied to the package.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label verification scanning device is provided at an end of the label applicator to scan the at least one label immediately after being applied to the package as an obvious rearrangement of the position of the parts and in order to verify proper application of the at least one label for verification of proper application thereof.



However, Giordano discloses that the package orientation module uses the scan of the identification tag by the scanning device to determine the orientation of the package.  See especially paragraphs 0065, disclosing that:
[0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the package orientation module uses the scan of the identification tag by the scanning device to determine the orientation of the package in order to aid in the proper placement or application of information on each package as taught by Giordano.

As to claim 4, Bowers ‘659 does not disclose that the package orientation module determines which side of the package contains the identification tag, the label applicator being operated to apply the at least one label to a different side of the package than the side having the identification tag.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the package orientation module determines which side of the package contains the identification tag, the label applicator being operated to apply the at least one label to a different side of the package than the side having the identification tag as an obvious change in size and shape and rearrangement of parts.

As to claim 5, Bowers ‘659 discloses the package measurement module uses the scan of the identification tag by the scanning device to determine the at least one dimension of the package.  See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.

As to claim 6, Bowers ‘659 discloses that the package measurement module determines a height, a width, and a length of the package (for height, length, and weight, see paragraph 0031, and width, see paragraph 0046), the label application system using the height, the width and the length dimensions to control the label applicator and apply the at least one label.  See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.

See also paragraph 0055, disclosing “In step 730, the shipping item width 42 is retrieved from data storage and/or manually determined and compared to a maximum length label that is to be applied to the shipping item.”


As to claim 7, Bowers ‘659 discloses that the package identification system includes a sensor to measure the package, the package measurement module receiving inputs from the sensor to determine the at least one dimension of the package.  See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.


As to claim 8, Bowers ‘659 discloses that the package locating system includes an indexing device to position the package at a datum (in Bowers ‘659, this correlates to the series 
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.


As to claim 9, Bowers ‘659 does not disclose that the scanning device includes a plurality of cameras configured to scan multiple sides of the package.  However, duplication of parts is obvious (MPEP 2144.04), and utilizing a plurality of cameras configured to scan multiple sides of the package would be an example of duplication of parts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the scanning device includes a plurality of cameras configured to scan multiple sides of the package as an example of duplication of parts.

As to claim 10, Bowers ‘659 discloses that the package locating system includes a conveyor moving the package.   See Bowers ‘659, conveyor system 23.   Goetz and Giordano 

As to claim 11, Bowers ‘659 does not disclose that the label applicator includes a multi-axis robot having an arm movable in three-dimensional space and an end effector coupled to the arm configured to transport the label from the label printer to the package.
However, Goetz discloses that the label applicator includes a multi-axis robot having an arm movable in three-dimensional space and an end effector coupled to the arm configured to transport the label from the label printer to the package.  See Goetz, paragraph 0023, disclosing that “The labeling apparatus 10 illustratively includes a plurality of robots 14a-14b.  In other embodiments, the labeling apparatus 10 may include only one robot or more than the illustrated two robots.  In the illustrated embodiment, the plurality of robots 14a-14b is arranged in series, i.e. inline.  In other embodiments, the plurality of robots 14a-14b may be arranged in a staggered arrangement or in a side-by-side arrangement (paired arrangement).”  See also paragraph 0024, disclosing that “More specifically, each robot 14a-14b illustratively includes a motor 35a-35b, a plurality of linking arms 15a-17a, 15b-17b coupled to the motor, and a wrist portion 25a-25b coupled to the plurality of linking arms.  Each wrist portion 25a-25b illustratively includes a base portion 26a-26b, and a fully articulating hand portion 27a-27b coupled to the base portion and capable of moving in three-axes and rotating.  In some embodiments, each wrist portion 25a-25b may comprise a plurality of articulating hand portions, for example, four hand portions spaced at ninety degrees.  This embodiment being particularly advantageous in applications where the objects 40 are arranged in 2.times.2 cartons.  For example, the robot 14a-14b may be a modified version of the M-1iA model robot, as available from the FANUC Robotics America Corporation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label applicator includes a multi-axis robot having an arm movable in three-dimensional space and an end effector coupled to the arm configured to transport the label from the label printer to the package in order to achieve increased flexibility in labeling capabilities as taught by Goetz

As to claim 12, Bowers ‘659 does not disclose the label application system includes a label verification scanning device coupled to the arm configured to scan the at least one label applied to the package to verify proper application of the at least one label.  
Joplin discloses a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label.  See Joplin, paragraph 0053, teaching that “The inspect device 126 may verify that containers in a pallet are correctly labeled and in the correct spot on the pallet.  The inspect device 126 may scan the label 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label in order to verify proper application of the at least one label for verification of proper application thereof.
As noted in claim 11 above, Goetz discloses the arm.  Additionally, making parts integral and rearrangement of parts and changes in size and shape is obvious.  MPEP 2144.04.  In this case, combining and rearranging the known verification system of Joplin with the robot arm of Goetz such that the label verification scanning device being coupled to the arm and movable with the arm to scan the at least one label would be an example of making parts integral and rearrangement of parts and changes in size and shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label application system includes a label verification scanning device coupled to the arm configured to scan the at least one label applied to the package to verify proper application of the at least one label as an obvious example of making parts integral and rearrangement of parts and changes in size and shape.


Claim 13, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers ‘659 (US 2016/0052659 A1)  in view of Goetz (US 2013/0174960 A1), Giordano (US 2014/0104626 A1) and Joplin (US 2018/0221244 A1).
As to claim 13, Bowers ‘659 discloses a labeling system comprising: 
a package locating system for locating a package at a labeling station (see, for example, paragraph 0032, disclosing “A pitch-labeler control computer algorithm may be executed to determine the required shipping item pitch by projecting a required vertical position of the label printer-applicator device 104-1 within each label application subsystem 100-1, 100-2 (see, FIG. 3A), when the shipping item 60 that was just measured by the shipping item measurement subsystem 22, arrives at the label application subsystem 100-1.” and disclosing “Sensors may be added along the conveyor path to update tracking accuracy and to confirm arrival of the shipping item 60 at the system 30, and arrival at a specific label printer-applicator device 104-1 assigned to apply the label.”); 
a package identification system (see column 47, disclosing “the imaging system (e.g., 27, FIG. 1)”) having a scanning device configured to scan an identification tag on the package (see paragraph 0047, disclosing “Referring once again to FIG. 4A, the label 143 may be printed in direction 43 from top to bottom.  The data content on the label 143 and the label length 41 may be controlled by a label template stored, for example, in a processor (e.g., one of the processors 29, 35, 50, FIG. 1).  Template data may be accessed from a database that is referenced based on the information read from or decoded from a shipping item identification label 141.  In the current example illustrated in FIG. 4A, the identification label 141 is located on the upward facing side of the shipping item and read or decoded by the imaging system (e.g., 27, FIG. 1) located above the shipping item.  In some aspects, the identification label 141 may be located on 
a label application system including a label printer and a label applicator (“the label printer applicator assembly 104-1 in the label application sub-system 100-1”), the label printer printing at least one label for the package based on an identity of the package determined by the scanning device, the label applicator operated to apply the at least one label to the package (see paragraph 0041, disclosing “Each label application assembly is controlled by a control box 130-1, which includes operator controls on a top which are used for setup.  The control box 130-1 can contain the servo and pneumatic controllers, as well as sensor inputs.  Label print data, shipping item height data, and/or label placement information comes from a labeler control computer (see, 35, FIG. 1).  The labeler control computer may also synchronize the operation of each of the double label application subsystems 100-1 and 100-2 to ensure that throughput is maximized and to ensure that the label printer-applicator device does not collide with a shipping item (e.g., 60, 62, 142, etc.).  In reference to FIG. 3A, a labeler control computer may be mounted to the conveyor 31 frame and may be in communication with both control boxes 130-1 and 130-2.”  See also paragraph 0055-56, disclosing a flow diagram of an exemplary label applicator system process flow as well as a controller for determining the label data).
Bowers ‘659 does not disclose that the labeling system is a robotic labeling system, or that the label application system having a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station.  Bowers ‘659 also discloses that the identification tag on the package to identify the package identifies a shipping location of the to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the label printer printing at least one label for the package based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device.
However, Goetz discloses that it is known for the labeling system to be a robotic labeling system.  Paragraph 0008 discloses that “The labeling apparatus may include at least one robot configured to pick-up labels from the at least one label supply and apply the labels to the plurality of objects as the plurality of objects is advanced, and a controller configured to operate the at least one robot based upon the at least one sensing device.  Advantageously, the labeling apparatus has greater range and flexibility for labeling applications, and may not need pre-sorting of the objects, such as fruit or vegetables being labeled.”  Goetz discloses that the robotic labeling system is advantageous, teaching in paragraph 0030 that “Advantageously, the labeling apparatus 10 has increased flexibility in labeling capabilities.  For example, the objects 40 need not be organized and singulated in a plurality of lanes, as in typical labelers.  Moreover, the labeling apparatus 10 can operate proficiently with a plurality of label supplies, and can accurately and quickly apply those labels to the appropriate objects.  Also, in the labeling apparatus 10, no upstream categorization or sorting is required as in typical labelers.  The labeling apparatus 10 provides an approach to problems of typical labelers, i.e. it removes the need to singulate and categorize the objects upstream of the labeler (thereby reducing the number 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the labeling system is a robotic labeling system in order to achieve increased flexibility in labeling capabilities as taught by Goetz.

Additionally, Joplin discloses a label application system having a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label.  See Joplin, paragraph 0053, teaching that “The inspect device 126 may verify that containers in a pallet are correctly labeled and in the correct spot on the pallet.  The inspect device 126 may scan the label on one or more than one container on the pallet.  Labels of containers may be scanned or imaged in full or in part by the inspect device 126.  Such imaging may occur after the container has been lifted out of its puck by a robotic arm, picker, or the like, or may be otherwise scanned or imaged while retained in the puck.  In some embodiments, images and/or video captured by the inspect device 126 may be stored in the database 108 as order data 110.”  Additionally, rearrangement of parts is obvious, and it would have obvious to arrange the position of the verification in Joplin in order to verify proper application of the at least one label prior to moving the package out of the labeling station.  .  MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label application system having a label verification scanning device configured to scan the at least one label applied to the package to verify proper 

Finally, Giordano discloses scanning an identification tag on the package using a scanning device to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the printed label being based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device.  See especially paragraphs 0065, disclosing that:
[0045] [0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform scanning an identification tag on the package using a scanning device to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the printed label being based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device in order to aid in the proper placement or application of information on each package as taught by Giordano.


However, Goetz discloses that the label applicator includes a multi-axis robot having an arm movable in three-dimensional space and an end effector coupled to the arm configured to transport the at least one label from the label printer to the package.  See Goetz, paragraph 0023, disclosing that “The labeling apparatus 10 illustratively includes a plurality of robots 14a-14b.  In other embodiments, the labeling apparatus 10 may include only one robot or more than the illustrated two robots.  In the illustrated embodiment, the plurality of robots 14a-14b is arranged in series, i.e. inline.  In other embodiments, the plurality of robots 14a-14b may be arranged in a staggered arrangement or in a side-by-side arrangement (paired arrangement).”  See also paragraph 0024, disclosing that “More specifically, each robot 14a-14b illustratively includes a motor 35a-35b, a plurality of linking arms 15a-17a, 15b-17b coupled to the motor, and a wrist portion 25a-25b coupled to the plurality of linking arms.  Each wrist portion 25a-25b illustratively includes a base portion 26a-26b, and a fully articulating hand portion 27a-27b coupled to the base portion and capable of moving in three-axes and rotating.  In some embodiments, each wrist portion 25a-25b may comprise a plurality of articulating hand portions, for example, four hand portions spaced at ninety degrees.  This embodiment being particularly advantageous in applications where the objects 40 are arranged in 2.times.2 cartons.  For example, the robot 14a-14b may be a modified version of the M-1iA model robot, as available from the FANUC Robotics America Corporation of Rochester Hills, Mich.  More particularly, a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label applicator includes a multi-axis robot having an arm movable in three-dimensional space and an end effector coupled to the arm configured to transport the at least one label from the label printer to the package in order to achieve increased flexibility in labeling capabilities as taught by Goetz
Additionally, making parts integral and rearrangement of parts and changes in size and shape is obvious.  MPEP 2144.04.  In this case, combining and rearranging the known verification system of Joplin with the robot arm of Goetz such that the label verification scanning device being coupled to the arm and movable with the arm to scan the at least one label would be an example of making parts integral and rearrangement of parts and changes in size and shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the label verification scanning device being coupled to the arm and 

As to claim 15, Bowers ‘659 does not disclose that the package identification system includes a package orientation module configured to determine an orientation of the package in the labeling station, the label applicator being controlled based on the orientation of the package in the labeling station.
However, Giordano discloses that the package identification system includes a package orientation module configured to determine an orientation of the package in the labeling station, the label applicator being controlled based on the orientation of the package in the labeling station.  See especially paragraphs 0065, disclosing that:
[0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the package identification system includes a package orientation module configured to determine an orientation of the package in the labeling station, the label applicator being controlled based on the orientation of the package in the labeling station in order to aid in the proper placement or application of information on each package as taught by Giordano.

As to claim 16, Bowers ‘659 discloses that the package identification system includes a package measurement module configured to determine at least one dimension of the package, the label applicator being controlled based on a measurement input from the package measurement module.  See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is used for accurate placement of the label on the top of the shipping item 60.  Shipping item height is further used to position a movable label printer-applicator device and/or assembly 104-1 at a height that will allow for clearance above the next shipping item to be labeled.  If weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.

See also paragraph 0055, disclosing “In step 730, the shipping item width 42 is retrieved from data storage and/or manually determined and compared to a maximum length label that is to be applied to the shipping item.”

Claim 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers ‘659 (US 2016/0052659 A1)  in view of Giordano (US 2014/0104626 A1) and Joplin (US 2018/0221244 A1).


locating the package in a labeling station (see, for example, paragraph 0032, disclosing “A pitch-labeler control computer algorithm may be executed to determine the required shipping item pitch by projecting a required vertical position of the label printer-applicator device 104-1 within each label application subsystem 100-1, 100-2 (see, FIG. 3A), when the shipping item 60 that was just measured by the shipping item measurement subsystem 22, arrives at the label application subsystem 100-1.” and disclosing “Sensors may be added along the conveyor path to update tracking accuracy and to confirm arrival of the shipping item 60 at the system 30, and arrival at a specific label printer-applicator device 104-1 assigned to apply the label.”); 
scanning (see column 47, disclosing “the imaging system (e.g., 27, FIG. 1)”) an identification tag on the package using a scanning device to identify the package (see paragraph 0047, disclosing “Referring once again to FIG. 4A, the label 143 may be printed in direction 43 from top to bottom.  The data content on the label 143 and the label length 41 may be controlled by a label template stored, for example, in a processor (e.g., one of the processors 29, 35, 50, FIG. 1).  Template data may be accessed from a database that is referenced based on the information read from or decoded from a shipping item identification label 141.  In the current example illustrated in FIG. 4A, the identification label 141 is located on the upward facing side of the shipping item and read or decoded by the imaging system (e.g., 27, FIG. 1) located above the shipping item.  In some aspects, the identification label 141 may be located on the same face as or a different face from the shipping label 143 on the shipping item, where the imaging system can be configured to capture the data from the identification label 141 on any side of the shipping item.”); 

applying the label using a label applicator package (see paragraph 0041, disclosing “Each label application assembly is controlled by a control box 130-1, which includes operator controls on a top which are used for setup.  The control box 130-1 can contain the servo and pneumatic controllers, as well as sensor inputs.  Label print data, shipping item height data, and/or label placement information comes from a labeler control computer (see, 35, FIG. 1).  The labeler control computer may also synchronize the operation of each of the double label application subsystems 100-1 and 100-2 to ensure that throughput is maximized and to ensure that the label printer-applicator device does not collide with a shipping item (e.g., 60, 62, 142, etc.).  In reference to FIG. 3A, a labeler control computer may be mounted to the conveyor 31 frame and may be in communication with both control boxes 130-1 and 130-2.”  See also paragraph 0055-56, disclosing a flow diagram of an exemplary label applicator system process flow as well as a controller for determining the label data); and 

Bowers ‘659 does not disclose scanning the label applied to the package using a label verification scanning device to verify proper application of the label.  Bowers ‘659 also discloses that the identification tag on the package to identify the package identifies a shipping location of the package, which can be argued to not read on the term “identify the package”, and thus, Bowers ‘659 does not disclose scanning an identification tag on the package using a scanning device to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the printed label being based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device.

Additionally, Joplin discloses scanning the label applied to the package using a label verification scanning device to verify proper application of the label.  See Joplin, paragraph 0053, teaching that “The inspect device 126 may verify that containers in a pallet are correctly labeled and in the correct spot on the pallet.  The inspect device 126 may scan the label on one or more than one container on the pallet.  Labels of containers may be scanned or imaged in full or in part by the inspect device 126.  Such imaging may occur after the container has been lifted out of its puck by a robotic arm, picker, or the like, or may be otherwise scanned or imaged while retained in the puck.  In some embodiments, images and/or video captured by the inspect device 126 may be stored in the database 108 as order data 110.”  Additionally, rearrangement of parts is obvious, and it would have obvious to arrange the position of the verification in Joplin in order to verify proper application of the at least one label prior to moving the package out of the labeling station.  .  MPEP 2144.04.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention scanning the label applied to the package using a label verification scanning device to verify proper application of the label prior to moving the package out of the labeling station in order to verify proper application of the at least one label and in order to verify that containers are correctly labeled as in Joplin. 

to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the printed label being based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device.  See especially paragraphs 0065, disclosing that:
[0045] [0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform scanning an identification tag on the package using a scanning device to identify the package to determine an orientation of the package in the labeling station from a plurality of possible orientations or the printed label being based on an identity of the package determined by the scanning device, or that the label applicator is operated to apply based on the orientation of the package determined by the scanning device in order to aid in the proper placement or application of information on each package.

As to claim 18, Bowers ‘659 does not disclose rejecting the package if the label verification scanning device determines the applied label is defective.

If the label 306 on the container 304 cannot be read by the scanner 1216, 1218, the robot arm 430 and the gripper assembly 1220 may be further configured to remove the container 304 from the pick position and drop the container 304 into a rejection bin 1222.  In an example embodiment, the container 304 is not moved into the rejection bin 1222 unless the scanner 1216, 1218 has failed to read the label 306 after a pre-determined number of times, such as once, twice, three times, or more than three times.  In an example embodiment, the robot arm 430 is configured to drop the container into the rejection bin 1222 if the label 306, as read by the scanner 1216, 1218, is identified as a duplicate of another label 306 that has been read by the scanner 1216, 1218.

See also Joplin, paragraph 0125, disclosing that:
The pallet loading module 1404 may control the operations of the robot arm 430 and the gripper head to perform the steps of dropping the container 304 into the rejection bin 1222 if the label 306 on the container 304 cannot be read by the scanner 1216, 1218 or if the identity of the labeled container 304 (e.g., as determined based on information read by the scanner 1216, 1218) does not correspond to any cavity 310 on the pallet.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform rejecting the package if the label verification scanning device determines the applied label is defective in order to properly reject the defective packages and prevent accidental shipping of such packages.

As to claim 19, Bowers ‘659 does not disclose determining an orientation of the package based on the scanning of the identification tag by the scanning device, said applying the label using the label applicator comprises controlling operation of the label application based on the orientation of the package.
However, Giordano discloses determining an orientation of the package based on the scanning of the identification tag by the scanning device, said applying the label using the label 
[0065] The scanner 803 may scan passing packages to extract package information.  Scanner 803 may be any type of scanner operable to extract information from packages such as text, labels, barcodes, RFID, etc. In one embodiment, scanner 803 may also include means for scanning and detecting the shape and orientation of a package.  The shape and orientation information of a package can be used by print and apply station 813 to aid in the proper placement or application of advertisement information on each package.  Scanned information regarding one or more recipient-bound packages may be received by warehouse management controller 807, which may then either transmit the scanned information to or retrieve promotion data associated with the scanned information from kiosk 809.  In addition, warehouse management controller 807 may also receive the time of the packages were scanned.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that disclose determining an orientation of the package based on the scanning of the identification tag by the scanning device, said applying the label using the label applicator comprises controlling operation of the label application based on the orientation of the package in order to aid in the proper placement or application of information on each package as taught by Giordano.

As to claim 20, Bowers ‘659 discloses determining a height, a length and a width of the package, said applying the label using the label applicator comprises controlling operation of the label application based on the determined height, length and width dimensions of the package.  See especially paragraph 0031, disclosing that:
In some aspects, the shipping items 60 are transferred from a shipping dock or warehouse through a shipping item measurement and label reader system 20 comprising a shipping item measurement subsystem 22.  The shipping item measurement subsystem 22 may use a series of photo detectors distributed along sides 22-1, 22-2 to measure a height of the shipping items 60.  A length of the shipping item 60 is measured by a length of time a height measurement is registering and a speed of conveyors 24 and 25.  The height of shipping item 60 is weight is required for any of the sub-labels or cover label, a weight module may be included in the measurement subsystem 22.  This height and length is processed by a shipping item measurement and label reader system computer 29 and transferred either through a server 50 or directly to a labeler control computer 35.  For example, height and length data for each shipping item 60 is processed by the labeler computer 35 to determine a pitch between shipping items 60 that is needed for maximum throughput based on a vertical position of label printer-applicator device 104-1 within the system 30.  In some aspects, one or more operator interfaces 28 may be provided for setup and job control.

See also paragraph 0055, disclosing “In step 730, the shipping item width 42 is retrieved from data storage and/or manually determined and compared to a maximum length label that is to be applied to the shipping item.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK